Citation Nr: 0939564	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-34 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right shin 
splints disorder to include as secondary to the service-
connected left knee chondromalacia patella.

3.  Entitlement to service connection for residuals of a 
right inguinal herniorrhaphy.

4.  Entitlement to service connection for degenerative joint 
disease of the right wrist.

5.  Entitlement to service connection for status post 
ganglion cyst of the right wrist.

6.  Entitlement to service connection for a thoracic spine 
disorder.

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to an initial compensable rating for 
residuals of a left inguinal herniorrhaphy.

11.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and Appellant's Mother


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1985 until July 1989 
and from November 1993 until April 1994.  The latter period 
was active duty for training (ACDUTRA) with the Army National 
Guard. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from May 2004, July 2005, and June 2006 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Anchorage, Alaska.

In May 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.

Additional evidence was received in May 2007, after the 
appeal had been certified to the Board.  Such evidence was 
accompanied by a waiver of Agency of Original Jurisdiction 
(AOJ) consideration.

When this matter was before the Board in January 2008, the 
Board denied the Veteran's claims of entitlement to service 
connection for a right knee disorder; entitlement to service 
connection for a right shin splints disorder to include as 
secondary to the service-connected left knee chondromalacia 
patella; entitlement to service connection for residuals of a 
right inguinal herniorrhaphy; entitlement to service 
connection for degenerative joint disease of the right wrist; 
entitlement to service connection for status post ganglion 
cyst of the right wrist; entitlement to service connection 
for a thoracic spine disorder; entitlement to an initial 
compensable rating for residuals of a left inguinal 
herniorrhaphy; and entitlement to an initial rating in excess 
of 10 percent for chondromalacia patella of the left knee.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2009 Order, the Court granted the parties' joint 
motion for remand, vacating the Board's January 2008 and 
remanded the case for compliance with the terms of the joint 
motion.

Additional evidence was received in May 2009, after the 
appeal had been certified to the Board.  The evidence is not 
relevant regarding the Veteran's claims of entitlement to 
service connection for bilateral hearing loss, entitlement to 
service connection for tinnitus, and entitlement to an 
initial compensable evaluation for residuals of a left 
inguinal herniorrhaphy.  As such, the Board finds no need to 
remand for AOJ consideration of this evidence prior to 
adjudication regarding these issues.

The Court has held that claims for service connection for 
PTSD encompass claims for service connection for all 
psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  As such, the Board has restated the claim 
above.

The issues of entitlement to service connection for a right 
knee disorder; entitlement to service connection for a right 
shin splints disorder to include as secondary to the service-
connected left knee chondromalacia patella; entitlement to 
service connection for residuals of a right inguinal 
herniorrhaphy; entitlement to service connection for 
degenerative joint disease of the right wrist; entitlement to 
service connection for status post ganglion cyst of the right 
wrist; entitlement to service connection for a thoracic spine 
disorder; and entitlement to service connection for PTSD; and 
entitlement to an initial rating in excess of 10 percent for 
chondromalacia patella of the left knee are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral hearing 
loss and tinnitus.

2.  Hearing loss and tinnitus were not present during 
service, or within one year of separation, and they have not 
otherwise been related to any incident(s) of service.

3.  Throughout the rating period on appeal, the Veteran's 
residuals of a left inguinal herniorrhaphy have been 
productive of complaints of left groin pain; objectively, 
there is no evidence of recurrence.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The criteria for entitlement to a compensable evaluation 
for residuals of a left inguinal herniorrhaphy have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7338 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2003, May 2003, July 2003, 
February 2004, May 2004, and December 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in these matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, in regard to 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss and entitlement to service connection 
for tinnitus although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to these claimed condition.  

Here, in regard to the Veteran's claim of entitlement to an 
initial compensable evaluation for residuals of a left 
inguinal herniorrhaphy, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all relevant VA 
treatment records.  The Veteran submitted private treatment 
records from Drs. R.M., R.T., J.Y., J.S., P.F., E.K., and 
L.D.; Polar Wind Medical Center; Fairbanks Clinic; Alaska 
Open Imaging; Advanced Pain Center of Alaska; Valley 
Hospital; Southeast Alaska Pathology; Sunshine Community 
Health Center; and Glacier Audio, and was provided an 
opportunity to set forth his or her contentions during the 
hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded VA medical examinations in March 2006 
and February 2008.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Veteran contends 
that his current bilateral hearing loss and tinnitus are due 
to his exposure to loud noise in service, in particular loud 
ship board machinery noise.  At the time of the Veteran's 
enlistment in July 1985, the audiometric test results were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
15
15
LEFT
20
5
5
10
15

The Veteran's service treatment records reveal that the 
Veteran's hearing was monitored as part of a hearing 
conservation program.  In July 1985 a reference audiogram was 
performed and revealed results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10
LEFT
15
10
5
5
10

In July 1986 the audiometric test results, reported pursuant 
to hearing conservation testing, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
15
LEFT
20
15
5
5
10

In July 1987 the audiometric test results, reported pursuant 
to hearing conservation testing, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
10
15
LEFT
20
15
0
10
15

Upon examination at separation from his first tour of active 
service in June 1989, the audiometric results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
15
LEFT
25
30
10
15
15

It is noted that the Veteran's enlistment examination in July 
1995 showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
15
15
LEFT
20
5
5
10
15

It is noted that upon separation from the Veteran's first 
period of active service audiometric findings indicate a 
decrease in auditory acuity during service.  Moreover, it is 
noted that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Thus, the July 1989 separation examination contains clinical 
evidence of hearing loss, even if not to the level of 
impairment for VA compensation as set forth under 38 C.F.R. 
§ 3.385.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any tinnitus.

In a private treatment note, dated in May 2007, the Veteran 
was diagnosed with bilateral hearing loss and tinnitus.  Upon 
examination, the Veteran was noted to have symmetrical mild-
moderate conductive low frequency hearing loss improving to a 
mixed borderline mild loss in the mid-frequencies, then 
dropping again to a mild -moderate loss at 8000 Hertz (Hz), 
for both ears.  The physician did not render an opinion 
regarding the etiology of the Veteran's bilateral hearing 
loss and/or tinnitus.  The Board notes that audiometric 
testing was performed; however, the Board finds that it may 
not use the results from these tests when evaluating the 
Veteran's current level of auditory impairment because the 
graphs were not accompanied by numerical results.  See Colvin 
v. Derwinski 1 Vet. App. 171, 175 (1991); Kelly v. Brown, 7 
Vet. App. 471 (1995).  Furthermore, while speech recognition 
results were provided, it is unclear whether the results 
comply with 38 C.F.R. § 4.85(a) and, therefore, cannot be 
considered.

In February 2008 the Veteran was afforded a VA Compensation 
and Pension (C&P) examination.  The Veteran reported that his 
hearing had become progressively worse since exposure to 
shipboard engine room and crane noise in service.  He 
indicated that he had difficulty understanding speech in 
background noise.  The Veteran reported that he was provided 
hearing protection in service.  The Veteran reported tinnitus 
that has become progressively louder since outset in 1987 or 
1988.

On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
20
30
30
LEFT
40
35
25
30
25

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 in the left ear.

After examination, the Veteran was diagnosed with flat, mild 
mixed hearing loss at 500 to 6000 Hz with a moderately-severe 
hearing loss at 8000 Hz.  The examiner noted that a flat, 
conductive hearing loss is inconsistent with noise induced 
hearing loss and, therefore, the Veteran's hearing loss was 
less likely as not related to the Veteran's loud noise 
exposure in service.

After examination, the Veteran was diagnosed with tinnitus.  
The examiner rendered the opinion that the Veteran's tinnitus 
was not noted in service or within one year following service 
and, therefore, was less likely than not related to the 
Veteran's exposure to loud noise in service.  The examiner 
noted that the Veteran's tinnitus may be related to the 
Veteran's current conductive hearing loss.

In light of the evidence, the Board finds that entitlement to 
service connection for bilateral hearing loss and/or tinnitus 
is not warranted.  The Veteran's service treatment records 
reveal that the Veteran was monitored for hearing loss in a 
hearing conservation program in service.  The Veteran reports 
that he was provided hearing protection while in service.  
The Veteran's service treatment records reveal noted hearing 
loss at examination at entrance into service, hearing loss 
during service, and the same level of hearing loss, as 
measured at entrance, upon examination at entrance into the 
National Guard after separation from his second period of 
active service.  The Board finds that the Veteran was exposed 
to loud noise in service by virtue of the Veteran's 
involvement in a hearing conservation program.  The Veteran's 
service treatment records do not reveal any complaint, 
diagnosis, or treatment for any tinnitus.  The Veteran's 
post-service treatment records reveal that the Veteran has 
been diagnosed with bilateral hearing loss and tinnitus.  
Audiometric testing reveals that the Veteran's bilateral 
hearing loss is a disability pursuant to 38 C.F.R. § 3.385.  
After examination in February 2008, the examiner rendered the 
opinion that the Veteran's current bilateral hearing loss was 
less likely than not due to the Veteran's in service loud 
noise exposure because the type of hearing loss that the 
Veteran was diagnosed with was not consistent with loud noise 
exposure.  The examiner also rendered the opinion that the 
Veteran's current tinnitus was less likely than not related 
to the Veteran's loud noise exposure in service because the 
Veteran's tinnitus did not appear for many years after 
separation from service and it was likely due to the 
Veteran's current unrelated conductive hearing loss.  As 
such, the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus must be 
denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for bilateral hearing loss and tinnitus, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Higher Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Veteran is claiming entitlement to an initial compensable 
rating for residuals of a left inguinal herniorrhaphy.

Throughout the rating period on appeal, the Veteran has been 
assigned a noncompensable evaluation for his residuals of a 
left inguinal herniorrhaphy pursuant to Diagnostic Code 7338.  
Under that Code section, a noncompensable rating applies 
where the evidence shows an inguinal hernia that is small, 
reducible, or without true hernia protrusion.  A 
noncompensable rating also applies where the inguinal hernia 
was not operated on, but remediable.  To achieve the next-
higher 10 percent evaluation, the evidence must demonstrate 
an inguinal hernia that is postoperative, recurrent, readily 
reducible and well supported by a truss or belt.  

In the present case, VA examination in March 2006 indicated 
that the Veteran's primary complaint regarded residuals of 
his nonservice-connected right hernia, rather than his 
service-connected left hernia.  Objectively, a left 
herniorrhaphy scar was not painful, bound or abnormal.  The 
examiner found no evidence of recurrence.  No other competent 
evidence of record satisfies the criteria for a 10 percent 
evaluation under Diagnostic Code 7338.  

The Board acknowledges the Veteran's subjective complaints of 
pain and irritation in the left groin area, raised at his May 
2007 hearing before the undersigned.  Again, the Veteran is 
competent to report his symptoms, and is found to be 
credible.   However, in light of the objective findings 
discussed above, a compensable rating is not possible under 
Diagnostic Code 7338.  There are no other relevant Diagnostic 
Codes for consideration.  

The Board has also considered whether a separate rating is 
warranted under Diagnostic Code 7804 for the Veteran's scar 
residuals of his left herniorrhaphy.  However, the objective 
findings upon VA examination in March 2006, which hold 
greater weight than the Veteran's subjective complaints, 
reveal that the scar is asymptomatic.  As the scar does not 
manifest itself in symptomatology separate and distinct from 
the inguinal hernia itself, a separate grant of service 
connection for such scar is not appropriate here.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. 
§ 4.14.

In conclusion, there is no basis for assignment of a 
compensable evaluation for the Veteran's residuals of a left 
inguinal herniorrhaphy for any portion of the rating period 
on appeal.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In addition, the Board notes that if the claimant or the 
record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability (TDIU) as a result of that 
disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009). However in this case, the Board notes that the 
Veteran and the record have not indicated that the Veteran is 
unemployable due to his residuals of a left inguinal 
herniorrhaphy disability.  As such, consideration of TDIU as 
a component to the Veteran's claim of entitlement to an 
initial compensable evaluation for residuals of a left 
inguinal herniorrhaphy disability is not warranted.

In making this determination, the Board acknowledges that the 
Court in its January 2009 Order vacated the Board's earlier 
decision as to the denial of the Veteran's claim of 
entitlement to an initial compensable rating for residuals of 
a left inguinal herniorrhaphy and remanded for compliance 
with the terms of the January 2009 joint motion for remand 
which found that VA erred in failing to provide the Veteran 
with notice pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

Generally, where a case is addressed by an appellate court, 
remanded, then returned to the appellate court, the "'law of 
the case' doctrine operates to preclude reconsideration of 
identical issues."  Johnson (Anne) v. Brown, 7 Vet. App. 25, 
26-27 (1994) (per curiam order); see also Allin v. Brown, 10 
Vet. App. 55, 57 (1997); Chisem v. Brown, 8 Vet. App. 374, 
375 (1995).  That is, the Board is generally bound by the 
findings of the Court.  See Chisem, 10 Vet. App. at 527-28 
(1997) (under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that 
have already been decided in a previous appeal of the same 
case, and, therefore, the Board is not free to do anything 
contrary to the Court's prior action with respect to the same 
claim).

However, the Federal Circuit has articulated, and the Court 
has recognized, "three exceptions to the law of the case 
doctrine: (1) When the evidence at trial was substantially 
different from that in the former trial upon when the 
appellate court based its decision; (2) when the controlling 
authority has since made a contrary decision of law; and (3) 
when the appellate decision was clearly erroneous."  See 
Chisem, supra, 8 Vet. App. at 375 (1995) (citing Kori Corp. 
v. Wilco Marsh Buggies and Draglines, Inc. 761 F.2nd 649, 657 
(Fed. Cir. 1985)).  See also Teten v. West, 13 Vet. App. 560, 
563 (2000).

In the present case, the Board finds that exceptional 
circumstances exist that permit the Board to deny the 
Veteran's claim of entitlement to an initial compensable 
evaluation for residuals of a left inguinal herniorrhaphy 
without compliance with the terms of the January 2009 joint 
motion for remand.  The Board finds that the second and third 
exceptions to the "law of the case" doctrine apply.  That 
is, as to the second exception, the directives of the Court's 
January 2009 Order requiring compliance with the terms of the 
January 2009 joint motion for remand are no longer 
appropriate since the Federal Circuit (the controlling 
authority) has made subsequent contrary decisions as to 
applicable law by way of its decision in Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In 
addition, as to the third exception, the Board finds that as 
the Veteran's claim of entitlement to an initial compensable 
evaluation for residuals of a left inguinal herniorrhaphy is 
in regard to the initial evaluation assigned after the grant 
of service connection, notice pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), is unnecessary as a matter of 
law.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
sum, based on the exceptional circumstances existing in the 
present case, the Board concludes that the Court's January 
2009 Order vacating and remanding the Board's decision for 
compliance with the terms of the January 2009 joint motion 
for remand for the issue of entitlement to an initial 
compensable evaluation for residuals of a left inguinal 
herniorrhaphy does not preclude the Board from denying the 
appellant's claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial compensable rating for residuals of 
a left inguinal herniorrhaphy is denied.



REMAND

The Veteran seeks entitlement to service connection for a 
right knee disorder; entitlement to service connection for a 
right shin splints disorder to include as secondary to the 
service-connected left knee chondromalacia patella; 
entitlement to service connection for residuals of a right 
inguinal herniorrhaphy; entitlement to service connection for 
degenerative joint disease of the right wrist; entitlement to 
service connection for status post ganglion cyst of the right 
wrist; entitlement to service connection for a thoracic spine 
disorder; and entitlement to service connection for PTSD; and 
entitlement to an initial rating in excess of 10 percent for 
chondromalacia patella of the left knee.

In a January 2009 Order the Court granted the parties' 
January 2009 joint motion for remand and remanded for 
compliance with the terms of the January 2009 joint motion 
for remand.  The January 2009 joint motion for remand found 
that regarding the Veteran's claims of entitlement to service 
connection for a right knee disorder; entitlement to service 
connection for a right shin splints disorder, to include as 
secondary to the service-connected left knee chondromalacia 
patella; entitlement to service connection for residuals of a 
right inguinal herniorrhaphy; entitlement to service 
connection for degenerative joint disease of the right wrist; 
entitlement to service connection for status post ganglion 
cyst of the right wrist; and entitlement to service 
connection for a thoracic spine disorder the Board had failed 
to provide any assessment of whether a VA medical examination 
was necessary.  The parties, in the joint motion for remand, 
noted that the evidence of record indicated that VA medical 
examinations were necessary.

Therefore, to comply with the Court's January 2009 Order 
granting the parties' joint motion to remand, the Board finds 
that further development is required.  See Forcier v. 
Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the 
duty to ensure compliance with the Court's order extends to 
the terms of the agreement struck by the parties that forms 
the basis of the joint motion to remand).  As such, the Board 
finds it necessary to remand the claims for the Veteran to be 
afforded VA medical examinations.

The Veteran seeks entitlement to an initial evaluation in 
excess of 10 percent disabling for chondromalacia patella of 
the left knee.  The most recent VA examination evaluating the 
Veteran's left knee, was performed in February 2007.  Since 
that time, in a private treatment record, dated in April 
2009, the Veteran was noted to be prescribed a hinged brace 
for his left knee.  The Board notes that this evidence 
reveals a worsening of the Veteran's left knee disability.  
As such, the Board has no discretion and must remand this 
matter to afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his left knee disability.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).

The Board finds the evidence of record has reasonably raised 
the issue of entitlement to a TDIU as an element of the claim 
of entitlement to a higher initial evaluation for 
chondromalacia patella of the left knee on appeal.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  Since entitlement 
to a TDIU is part of the Veteran's increased rating claim, 
the proper remedy here is for the Board to remand, rather 
than refer, the TDIU component of the increased rating issue 
to the AOJ for proper development and adjudication.

The AOJ should send the VCAA notice letter for his TDIU 
claim.  This letter should notify the Veteran and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
TDIU claim.  The notice should also indicate what information 
or evidence should be provided by the Veteran and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, 
this letter should be compliant with the case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That 
is, the Veteran should be provided notice that advises him of 
the disability rating and effective date elements of a claim, 
keeping in mind that a TDIU claim is a type of claim for a 
higher disability rating.

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Id.

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Because the Veteran 
is unemployed and claims that he is unemployed, in part, due 
to his left knee condition, the Board finds that VA must 
obtain a medical opinion to determine whether it is at least 
as likely as not that his service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  Such an opinion is necessary to adjudicate this 
claim.  Thus, the Board has no discretion and must remand 
this matter to afford the Veteran a VA examination, the 
report of which must address the above inquiry.  See 38 
U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 
524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  Any recent VA treatment records should also be 
obtained.

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  In February 
2008 the Veteran was afforded a VA C&P examination regarding 
his psychiatric disorder.  After examination the Veteran was 
diagnosed with major depression, pain disorder, and alcohol 
abuse; however, the examiner did not render an opinion 
regarding the etiology of the Veteran's diagnosed psychiatric 
disorders.  The Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
has no discretion and must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran's treatment 
that are dated after February 2009.  

2.  Send a VCAA notice letter notifying 
the Veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the TDIU claim on appeal.  
This notice must indicate what 
information or evidence the Veteran 
should provide, and of what information 
or evidence VA will attempt to obtain on 
his behalf.  See 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  This letter 
should also comply with the Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the elements of a 
disability rating and an effective date.

3.  Arrange for the Veteran to undergo an 
appropriate VA examination(s) to 
determine the nature, extent, onset and 
etiology of any right knee disorder, 
right inguinal herniorrhaphy, 
degenerative joint disease of the right 
wrist, status post ganglion cyst of the 
right wrist, and acquired psychiatric 
disorder found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner should comment on the 
Veteran's report regarding the onset and 
continuity of symptomatology, the lay 
statements of record relating to the 
Veteran's disabilities, and opine as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any right knee disorder, right 
inguinal herniorrhaphy, degenerative 
joint disease of the right wrist, status 
post ganglion cyst of the right wrist, 
and/or acquired psychiatric disorder 
found to be present is related to or had 
its onset during service.  The rationale 
for all opinions expressed should be 
provided in a legible report.  

4.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any right shin splints disorder found to 
be present.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner should comment on the 
Veteran's report regarding the onset and 
continuity of symptomatology, the lay 
statements of record relating to the 
Veteran's disability, and opine as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any right shin splints disorder 
found to be present is related to or had 
its onset during service.  If not, the 
examiner should opine as to whether it is 
at least as likely as not that any right 
shin splints disorder found to be present 
is secondary to or permanently aggravated 
by the Veteran's service-connected left 
knee chondromalacia patella.  The 
rationale for all opinions expressed 
should be provided in a legible report.

5.  The Veteran should be afforded an 
appropriate VA examinations to determine 
the nature, extent and severity of his 
chondromalacia patella of the left knee.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.  All indicated tests 
and studies should be performed.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.

6.  Schedule the Veteran for an 
appropriate VA examination(s).  The 
claims folder should be made available to 
and reviewed by the examiner(s).  All 
appropriate tests and studies should be 
conducted.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the Veteran's service-connected 
disabilities, as opposed to any 
nonservice-connected disabilities and 
advancing age.  Do the Veteran's service-
connected disabilities render him unable 
to secure or follow a substantially 
gainful occupation?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

7.  Thereafter, the AMC should 
readjudicate the Veteran's claims. If the 
benefits sought on appeal are not granted 
in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


